 292DECISIONSOF NATIONALLABOR RELATIONS BOARDTruck Drivers, Oil Drivers and Filling Station andPlatformWorkers Local No. 705,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(AssociatedTransport,Inc.) and Louis Kesner.Truck Drivers, Oil Drivers and Filling Station andPlatformWorkers Local No. 705,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Foster andKleiser)andAaron Kesner.Cases 13-CB-4687and 13-CB-4693February 28, 1974DECISION AND ORDERBy CIJAIRMAA MILLER AND MEMBERSFANNING AND PENELLOOn September 6, 1973, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent and theCharging Parties filed exceptions and supportingbriefs,and the General Counsel filed a brief inresponse to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3The Administrative Law Judge found that certainstatements made by agents of Respondent to AaronKesner on October 18 and December 26, 1972, andcommunicated by him to his brother, Louis Kesner,to the effect that Respondent would prevent LouisKesner from working violated Section 8(b)(1)(A) ofthe Act. We agree with those findings. The Adminis-trative Law Judge further found that certain threatsof physical harm made by Respondent's agents to1Respondent has exceptedinter aliato the Administrative Law Judge'srevocation of certain portions of thesubpoena duces tecumserved byRespondent on the Regional Director for Region 13 Specifically,Respondent excepted to the refusal of the Administrative Law Judge torequire the Regional Director to produce memoranda from the GeneralCounsel'sOffices of Advice and Appeals in Washington, D C., to theRegional Director relating to all closed CB cases from the calendar years1967 through May 31, 1973. in which AaronKesner wasthe Charging Partyand Local 705 the Respondent Inasmuch as we find that the subpenaeddocuments relate only to collateral issues and are not material to the case atbar, we find no error in the Administrative Law Judge's revocation of theseportions of the subpena. Furthermore,in affirming his ruling,we wouldnote that the Board does not in an)way consideror rely onthe materialsought in reaching its decisions and, thus, did not have such before it incoming to its Decision and Order herein. Assumingarguendo,however. thatRespondent was entitled to these documents regardless of their relevancy orAaron Kesner on August 29 and October 18, 1972,violated Section 8(b)(1)(A) of the Act. We agree withhis finding as to the statements made on October 18.However, with respect to the statements made onAugust 29, counsel for the General Counsel explicitlystated at the hearing that evidence of these threatswas being offered only to show Respondent'sanimosity toward the Kesners, and not to prove aseparate violation. In view of this disclaimer, we donot adopt the Administrative Law Judge's findingthat the threats made to Aaron Kesner on August 29,1972, violated Section 8(b)(1)(A).The Administrative Law Judge further found thatRespondent did not breach its duty of fair represent-ation by themanner inwhich it processed AaronKesner's grievance based on employer Foster andKleiser's failure to recall him from layoff in accord-ance with seniority. We disagree with that finding asit relates to the conduct of Respondent's agent, DonHeim, at the Joint Grievance Committee meeting ofNovember 8, 1972. It is clear from the record thatHeim, who attended the meeting as spokesman forRespondent (and hence for Aaron Kesner), openlystated at that meeting that he believed that Kesnerdid not have a valid grievance. By making thisstatement,Heim in effect abdicated his duty topresent the grievance in the light most favorable toKesner.In our view, once Respondent undertook to presentAaron Kesner's grievance to the Joint GrievanceBoard, it became obligated to represent him fully andfairly.This obligation included the duty to act asadvocate for the grievant, which here Heim clearlydid not do. To the contrary, by saying that he did notbelieveAaron Kesner's claim was valid, Heimundermined Kesner's case before the Joint Griev-ance Board. In these circumstances, we are con-strained to conclude and find, contrary to theAdministrative Law Judge, that by this conductRespondent breached its duty of fair representationand restrained and coerced Kesner in the exercise ofhisSection7 rights, thereby violating Sectionnonuseby us,Respondent has not shown any prejudice ansing from theAdministrative Law Judge's rulingAccordingly,we find this exception tobe without ment2The Respondent and ChargingPartyAaron Kesner have also exceptedto certaincredibilityfindings madeby theAdministrative Law Judge. It istheBoard's establishedpolicynot to overrule an Administrative LawJudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrectStandard Dry WallProducts,Inc.,91NLRB544, enfd. 188 F.2d362 (C.A 3, 1951) Wehave carefully examined the record and find no basisfor reversing his findings.3We agree with the AdministrativeLaw Judgethat a broad cease-and-desist order is appropriate in the instant case However, we do not find thatthe extraordinaryrequirement of publication of the attached notice isjustified on this record.209 NLRB No. 46 TRUCK DRIVERS,OIL DRIVERS,LOCAL 7058(b)(1)(A) of the Act. Accordingly, we shall orderthat Respondent cease and desist from such conduct.Although we would normally grant an affirmativeremedy for the above violation, we do not feel thatsuch iswarranted here for the following reason. TheAdministrative Law Judge found, largely on the basisof credibility resolutions, that Kesner's grievanceconcerning the failure of Foster and Kleiser to recallhim from layoffstatuswas without merit. TheAdministrative Law Judge found as a matter of factthat Kesner was initially hired by Foster and Kleiseras a temporary employee and that, as such, he didnot accrue seniority for purposes of recall fromlayoff. Upon the record as a whole, we find no basisfor reversing the Administrative Law Judge's find-ingsin this regard and, therefore, do not find anaffirmative remedy justified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that RespondentTruck Drivers, Oil Drivers and Filling Station andPlatformWorkers Local No. 705, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Chicago, Illinois, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1 of therecommended Order:"1.Cease and desist from:"(a)Restraining or coercing employees in theexercise of their rights under Section 7 of the Act byfailingor refusing to advocate their position ingrievanceswhich are heard by the Joint GrievanceBoard."(b) Restraining or coercing, in any way or by anymeans,itsmembers or the employees of anyemployer engaged in commerce, because said per-sonshave filed charges or given testimony under theAct or because said persons are not members ofRespondentTruckDrivers,OilDrivers,FillingStation and Platform Workers Local No. 705 of theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act."2.Delete paragraph 2(b) from the recommendedOrder and reletter the subsequent paragraph accord-ingly.2933.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees inthe exercise of their rights under Section 7 of theAct by failing or refusing to advocate theirposition in grievances which areheard by theJoint Grievance Board.WE WILL NOT, in any way or by any means,restrain or coerce our members, or the employeesof any employer engaged in interstate commerce,because they have filed charges, given testimony,or otherwise cooperated with the National LaborRelationsBoard in the administration of theNational Labor Relations Act.WE WILL NOT threaten employees with loss ofjob opportunities because they are not membersof Local 705.We hereby notify all our members, and theemployees of all employers engaged in interstatecommerce, that you are free to file charges, givetestimony, or otherwise cooperate with the NationalLabor Relations Board, without fear of any reprisalon the part of this Union.TRUCK DRIVERS, OILDRIVERSAND FILLINGSTATION AND PLATFORMWORKERSLOCAL No.705, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Everett McKinley Dirksen Building,Room 881, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 312-353-7572. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me upon twocomplaints issued and consolidated for hearing by theRegionalDirector of the Board's Region 13. Thesecomplaints allege that Respondent Local 705 (herein calledUnion or Local 705) violated Section 8(b)(1)(A) of the Actby illegally threatening Louis Kesner and his brother,Aaron Kesner, because they filed charges or lacked unionmembership. They also allege that Local 705 also violatedSection 8(b)(2) of the Act by attempting to cause certainemployers not to hire Louis Kesner because he filedcharges and was not a Local 705 member, and that Local705 also violated Section 8(b)(1)(A) of the Act bydiscriminatorily refusing to process a grievance filed byAaron Kesner because he and his brother filed charges andgave testimony under the Act. The Union denies theallegations, and further asserts that the matters set forth inthe complaints and amendments thereto are barred bylimitations.Upon these contentions, the issues herein werejoined.'A.Recent Board Cases Involving the PartiesHerein, and Events Transpiring Before August 7 and12, 1972Neither the charging parties nor the Respondent hereinare strangers to the Board or its processes? Charging PartyAaron Kesner is and has been a member in good standingof Local 705. Charging Party Louis Kesner has never beena member of Local 705, his application for membershiphaving been denied on several occasions. A brief summaryof their more recent encounters is as follows:Case 13-CB-3273-Charge filed by Aaron KesneragainstLocal 705 on April 1, 1970, alleging wrongfulrefusaltoprocess a grievance. Charge dismissed byRegionalDirector, and dismissal upheld on appeal onOctober 2, 1970. This case grew out of Kesner's dismissaliThere was much proceduralsparringpreliminary to theopening of thehearing in this case As a result,the formal record is laden with an unusuallylarge number of motions,answers, andinterlocutory orders. The principalentries of formal papers are as follows chargein Case 13-CB-4687 filed byLouis Kesner,February 7, 1973, andan amended charge filedon May 2,1973, charge in Case 13-CB-4693 filed by AaronKesner onFebruary 12,1973, andan amendment thereto filed on March27, 1973, complaint issuedinCase13-CB-4693 on March 30, 1973; complaintissued inCase13-CB-4687 on May 10, 1973, orderconsolidating cases and reschedulingboth cases, issuedon May 10, 1973,Respondent'smotion to dismiss filedMay 14, 1973; General Counsel's answer to motion to dismiss filed May 21,1973, amendment to complaintin Case 13-CB-4693, filed May 23, 1973,original answers to complaintsin Case l3-CB-4687 and Case13-CB-4693,filedMay 31,1973; Respondent's amended answer inCase 13-CB-4687,filed June 5, 1973; amended complaint in Case 13-CB-4687 issued on June13, 1973, hearingheld inChicago,Illinois, onJune 27,28, and 29, and July3, 5, and 17, 1973, briefsof GeneralCounseland Respondent, filed August6, 1973Documentspurportingto be briefs werefiledbyeach of theindividualcharging parties onAugust 7, 1973, and wereread andconsidered by me despite their untimelinessTThecomplaint in the Aaron Kesner case(13-CB-4693) alleges, and theRespondent does not contest,that Foster and Kleiser is a division ofMetromedia,Inc, a Delaware corporation;thatFoster andKleisermaintains its principal place of businessin Chicago, Illinois, that the parentcorporation maintains and operates a number of corporations,includingby Ryder Truck Lines for damage to company propertyand failing to report damage.Case 13-CA-9801-Charge filed against Ryder TruckLines by Aaron Kesner growing out of the same circum-stances as Case 13-CB-3273. Dismissed, and dismissalupheld, by the Office of Appeals on October 2, 1970.Case 13-CB-3290-Charge filed against Local 710, asister local of Local 705 which represents warehousemenandmiscellaneous categories of employees, by AaronKesner, alleging discriminatory failure by that union torepresent him in a grievance relating to the doing ofSaturday work. Dismissal by the Regional Director wasupheld by the Office of Appeals on October 2, 1970.Case 13-CB-3326-Charge filed against Local 705 byAaron Kesner, alleging discriminatory refusal to representAaron Kesner. Charge dismissed by Regional Director.Dismissal upheld by the Office of Appeals on October 2,1970.Case 13-CB-4065-Charge filed against Local 705 byLouis Kesner, on November 11, 1971, alleging that Local705 caused a trucking company, Woodcrest L & S, toterminateLouisKesner. Charge was dismissed by theRegional Director on January 26, 1972.Cases 13-CA-11505 and 13-CB-326-Charge filed byLouisKesner against Associated Transport, Inc., andLocal 705, alleging that Local 705 caused AssociatedTransport to discharge Louis Kesner for discriminatoryreasons, and that Associated Transport illegally compliedthe Local 705's request. Violation found and Board orderissued on May 23, 1973 (203 NLRB No. 139).Case 13-CA-12272-Charge filedMarch 31, 1973,against Foster and Kleiser, Inc., by Aaron Kesner, alleginga violation of Section 8(a)(3) and (5) of the Act. Acomplaint alleging a violation of Section 8(a)(5) wasauthorized by the Office of Appeals on June 20, 1973,relating to the failure of Foster and Kleiser to supplyinformation relevant to the processing of Aaron Kesner'sgrievance relating the failure of Foster and Kleiser to recallhim. An informal settlement of this case was entered intoby all parties.3Cases 13-CB-3571 and 13-CB-4457-Charges by theradioand television stations, in various States other than Illinois,and that itdid a gross volume of business in the operation of said stations in excess of$100,000during thepreceding calendar year. The complaintalleged in theLouisKesner Case(13-CB-4687) that Associated Transport,Inc, is aDelaware corporationmaintainingitsprincipal placeof business in NewYork, N.Y., that it isengaged in the trucking business, and that,during theprecedingcalendar yearitderived in excess of$50,000 from transportingmerchandise fromitsChicago,Illinois, terminal to points and places outsidethe Stateof IllinoisThe Respondent does not contest this fact.Moreover,the Board found in an earlier case(203 NLRB No139) that AssociatedTransport,Inc, was engaged in interstate commerceAccordingly, I findthatFoster andKleiser Inc.,Metromedia, Inc, and AssociatedTransport,Inc , areall employersengaged in commerce within the meaning of Section2(2), (6), and(7) of the ActRespondent also admits,and I find, that TruckDrivers,FillingStation and PlatformWorkers Union Local No 705,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, is a labor organization within the meaningof Section2(5) of the Act3On the recordin this case, Aaron Kesner indicated that he was satisfiedwith anall-partyprecomplaint settlement concludedin Case 13-CA-12262By the terms of this agreementFoster andKleiser undertookto supplyLocal 705with copies of certain records still extant relating to their refusalto recall AaronKesner in1970 Byletter addressed to me after the close ofthe record in this case,Aaron Kesner complained that the Union did notprovidehim with copies of therecords supplied to them by Foster and TRUCK DRIVERS, OIL DRIVERS, LOCAL 705Gasoline Retailers Association of Metropolitan Chicagoagainst Local 705, alleging coercion of gasoline dealers andtheir employees in a citywide organizing campaign. Some82 violations of the Act were found by Judge Ohlbaum inhis decision in JD-394-73, issued June 29, 1973. Thesecases do not involve the Kesner brothers.The above-recited cases are all precursors of the chargesin this case. The charges herein were filed in February andMarch 1973 but they touch upon events which, in someinstances, transpired 3 years earlier. The General Counselwould have the Board examine into matters which plainlyoccurred beyond the period of limitations, in order toobtain necessary background with which to understandevents occurring within such period and also because suchevents might serve to illumine the animus which he says isheld by Local 705 toward Aaron Kesner and his twinbrother, Louis. Respondent contends most vigorously thatsuch matters are time barred. An assessment of this casetakes on greater clarity when the facts are recitedin a timeframe which is divided by the earliest date on which theoperative events of a violation could have occurred,namely August 7 and 12, 1972. The pre-August 7 and 12evidenceis asfollows.On February 24, 1970, A. Kesner was referred by Local705 to the Foster and Kleiser Company (herein called F &K) for a job as a truckdriver. He was interviewed beforebeing hired by James A. Flannery. Flannery is now theChicago operating manager for F & K, and was then theoperating superintendent for F & K. Flannery testified thathe told A. Kesner that he was being hired as a temporaryreplacement for driver Thomas Flood, who had called insick. F & K employs approximately four drivers. Accord-ing to A. Kesner, he was being hired as a permanentemployee, having been told that Flood was going into thehospital and would retire shortly after his hospitalization.A. Kesner drove a semitrailer for F & K until April 22,1970,when he and fellow employee William Sher werecalled into Flannery's office on that date. Flannery laid offboth A. Kesner and Sher. Sher had more seniority than didA. Kesner, but he was not qualified to drive a semitrailerand thus confined his services to F & K to driving a so-called straight job.Flannery told both men that areduction in business required the elimination of onedriver, and that Flood would be returning to work on April27, so that a driver had to be laid off to make room forFlood. According to A. Kesner, Flannery also said that ifhe needed a semitrailer driver he would recall Kesnerahead of Sher because Sher could only drive a straight jobor pickup truck, even though Sher preceded Aaron Kesnerin date of hire. Sher reportedly assented to this arrange-ment.4Kleiser.He requests that the record in this case be reopened to take suchevidence, and that I compel the Union to supply him with such documentsWhether or not the parties to a precomplaintsettlementagreement in a CAcasewhich is not befoie me have, or have not, complied with the terms ofsuch agreement is a matter which should be addressed to the Director ofRegion 13 and not to me. The same applies to any request to compel theproduction of books and records subpenaed by the charging party.Accordingly,this request is denied.As for reopening the record in this case,there is no showingthat the Charging Party couldnot, with due diligence,have required the production of such records at the hearing herein. At thehearing, he did not request a postponement for the purpose of enforcing anysubpena Accordingly, his motion to reopen the record is denied.295After his return in April, Flood continued to drive for F& K until September 30, 1970, when he retired. On orabout March 29, 1971, Frank Reta, a full-service driverwho was at the top of F & K seniority list, retired. Justbefore Reta retired, Sher was temporarily laid off for lackof work.When Reta left,an openingexisted.Flannerycalled the union hall for a driver and spokewith BusinessAgent Joseph Desmyter. Desmyter told Flannery that Sherwas now qualified to drive asemitrailer as well as a straightjob and suggested that Sher be placed in the position on atrial basis. Flannery told Desmyter that he was not awarethat Sher could drive a semitrailer, but agreed to take Sherback and try him out in Reta's slot.Early in January 1972,Sher returned. Flannery gave Sher a driving test, foundhim to be qualified, and retained him in the position of asemitrailerdriver on a permanent basis.From time to time, F & K hires drivers on a daily orcasual basis. Such drivers are paid off at the end of the dayand do not acquire any seniority by virtue of theirtemporary employment. From the date of his layoff in 1970until the filing of his grievance in the early spring of 1972,A. Kesner had been in contact with Sher occasionally onpersonalbusiness,and testified, on the basis of hisconversations with Sher, that Sher had in fact been recalledseveral times by F & K and had declined the recalls upuntil the time he was permanently rehired in March 1971.Sher also informed A. Kesner that other drivers were beingused occasionally on a casual basis by F & K. Late inJanuary 1972, A. Kesner saw Sher on the street driving anF & K semitrailer. At this pointin time,he calledBusinessAgent Joseph Desmyter and complained that Sher hadbeen recalled by F & Kin violationof the seniorityprovisions of the contract. The following day, January 28,1972, A. Kesner, who was then out of work, went to theunion garage to be dispatched. There were no calls fordrivers on this day. On his way home, he saw an assertedlynew driver, Leo Mann, who had not been employed at F &K driving the spring of 1970, driving an F & K truck nearLincoln and Western Avenues. A. Kesner called Desmyteragain and complained of a seniority bypass. He alsorequested Desmyter to file a grievance. Desmyter calledhim back and reported a conversation between himself andF & K Superintendent Flannery in which Desmyterrequested Flannery to remove Mann at the end of the dayshift.A.Kesner persisted and told Desmyter that hewanted to file a grievance for not being recalled. Desmytertold him to forget it and refused to accommodate him. A.Kesner switched his call to an unidentified girl in theUnion's complaint department, who reportedly informed4Art. 8,sec. 3, of the joint cartage agreement,here in issue,provides:When itbecomes necessaryto reduce the working force,the lastemployee hiredshall be laidoff first;and when the force is againincreased,thenEmployeesare to be returned to work in the reverseorder in whichtheywere laid off.Art. 8, sec.4, of the joint cartage agreement provides.A steadyhouse driver shall have the right to elect to drive a vehicleengaged in general truckage when the working conditions of the houseare changed.Seniority rights shall prevail in making such election11 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that he could not file a grievance without hisbusinessagent'spermissionsHe then phoned Union AttorneySherman Carmell, with whom he had become wellacquaintedby virtue of previous involvement in amultiplicity of other grievances and Boardcases.Carmelltold A. Kesner that he did not need the permission of abusinessagent to file a grievance. A. Kesner memorializedhis complaint against F & K in a letter to Desmyter,reiteratingthe basis for his grievance. He also wrote a letterto the operating chief of Local 705, Secretary-TreasurerLouis F. Peick. This,letter, the first of many from A.Kesner to Peick relating to F & K, launched the grievancewhich forms the subject matter of this case.Grievances relating to matters other than discipline ordischarge are governed by the terms of article 19, section 2,of the joint area cartage agreement. This agreement wasconcluded between Local 705, which is far and away thelargest unionsignatory, six other Teamsters locals, severallarge employer associations, and many individual carriers.It is a 3-year agreement which covers several hundredindividual employers and more than 25,000 city driversand helpers in the Metropolitan Chicago area. Article 19,section 2, provides only a two-step grievance procedure.Within 5 days after notice of filing of a grievance, theunion and the affected employer are obligated to meet tosee if the matter can be informally adjusted. If this meetingisdeadlocked and the union and the employer are unableto arrive at an adjustment, the matter is referred to what iscommonly called the 12-man board.? This board, formallycalled the joint grievance committee, is composed of sixemployer representatives selected by specified trade associ-ations,and six union representatives, whose mode ofselectionisnot specified. Traditionally, Local 705 hasalways nominated several union representatives to thisboard. The 12-man board meets once a month, normallyon the second Wednesday, to consider grievances whichare deadlocked by the immediate parties to a dispute. Inperforming its function, the 12-man board adopts informalrules of procedure and keeps minutes summarizing itsactions, although it does not keep a verbatim transcript ofitsproceedings. Parties to the second-step proceeding arenotified of the time and place of the hearing and areafforded the opportunity to appear personally or throughcounsel and to present their viewpoints and supportingevidence.The board is empowered by the contract torequire employers to produce books and records which arerelevant to the dispute. After hearing the disputants, theboard excuses them, discusses their case privately, andtakes a secret ballot vote. A majority vote of those presentisbinding on the employer, the union, and the grievedemployee. If the board deadlocks, no reference of the caseto a neutral may be made under the contract. Instead, thecontract specifically provides, in the event of a deadlock,6Local 705 services about 25,000 employees in the MetropolitanChicago area It employs approximately 40-45 business agents to assist in itsvarious functions,and assigns them to particular"barns," or employers, asthe special responsibility of that agent F & K is one of about 200"barns"serviced by Desmyter.7 In former times,before its composition was enlarged,the jointgrievance committee was referred to as the 10-man board8Art 8, sec.I(a), of the agreement provides "in the event of a layoff anthat "either party shall be entitled to all lawful economicrecourse to support its position in the matter."On March 28, 1972, A. Kesner met with Flannery, F & KOperationsManager Harold Smith, Desmyter and UnionBusiness Representative Donald Heim.Heim was previ-ously acquainted with A. Kesner, having participated inprocessing the grievancefiled by A.Kesner in conjunctionwith his dismissal from Ryder Truck Lines in 1969. In theirdiscussion of the grievance, A. Kesner claimed that he hadseniority over Sher, despite Sher's earlier date of hire,because at the time of the layoff of the two men in 1970,Sher could not drive asemitrailerwhile A. Kesner could.Hence, according to Aaron Kesner's reasoning, when arecall of a driverof a semitrailerwas made by F & K, heshould have been recalled rather than Sher since he hadseniority as to the type of vehicle which Sher was nowoperating. A. Kesner also complained that various personshad been employed by F & Kon a casualor temporarybasis after Sher's recall, so that he, rather than unnamedcasuals referred by the Union, should have been em-ployed.8 He wanted the Company to produce books andrecords indicating the names and dates of employment ofthese casuals so that he could establish a seniority bypassand then be paid an amount equivalent to what had beenearned by F & K's temporary hires. Heim expressed to A.Kesner at this meeting as well as on the stand the opinionthatA.Kesner did not have seniority vis-a-vis Sher,because seniority is determined by chronological priorityof service in a particular "barn," not by time worked on aparticular vehicle or class of vehicles used by any givenemployer. Desmyter agreed .9 Flannery contended at thismeeting that A. Kesner had not acquired seniority at F &K of any kind, inasmuch as he was hired in February 1970as a temporary employee during the absence of ThomasFlood. He argued that A. Kesner had no permanent statusand no seniority standing entitling him to a recall underany circumstances. A. Kesner complained that Heimexpressed no interest in hearing his side of the case andtook no interest in his position until he threatened to go tothe Board. A union attorney, Stephen Horwitz, happenedto be in the building at the time, interceded to calm downthe parties to this discussion, and then suggested to Heimthat the matter be referred to the joint grievance commit-tee.Heim then deadlocked the first-step discussion andthus sent to the 12-man board the question of whether A.Kesner had ever acquired permanent status entitling himto be recalled as a laid-off employee in preference tocasuals.The board was originally scheduled to hear the case onApril 12, 1972. However, by the time his case was called A.Kesner had absented himself to attend a civil court trial, sothe matter was set over for the next committee meeting onMay 10, 1972. In the interim, as detailed in Judge Powell'sdecision inAssociated Transport,203 NLRB No. 139, L.employee so laid off shall be given two(2) weeks' notice of recall mailed tohis last known address Unless physically unable to do so, an employee mustrespond to such notice within three(3) daysreceipt thereof and actuallyreport to work in seven(7) days after receipt of notice unless otherwisemutually agreed to In the event the employee fails to comply with theabove,he shall lose all seniority rights under this agreement "9Article 8, sec I, of the agreement provides "(a) Employee seniorityand not the equipment shall prevail for all purpose and in all instances" TRUCK DRIVERS, OIL DRIVERS, LOCAL 705Kesner was discharged by Associated Transport on April28 at the request of Local 705. On May 4, 1972, L. Kesnerfiled the charges which resulted in the issuance of acomplaint in that case.L.Kesner testified that in November 1971 he wasdriving a truck for Woodcrest L & S and had encounteredLocal 705 Business Agent Harold Henkle on the street nearAshland and Adams. He lost his job with Woodcrest andwent to the union office to apply for union membershipand a job referral. Henkle, who was at the union garagefrom which referrals are dispatched, told him to "get thehell out of the hall." On November 11, 1971, Louis Kesnerfiled an unfair labor practice charge against Local 705,alleging that it had caused Woodcrest to terminate him(Case 13-CB-4065). The charge was dismissed by theRegional Office on January 26, 1972, and the dismissal wassustained on appeal.L.Kesner also testified that in 1971 he had worked forvarious employers on referral from the Local 705 unionhall,despite the fact that he was not a member. Hementioned that Local 705 Business Representative LouisFina had given him referral slips to such unionized carriersasRoadway,Werner Continental, Strack, and PTLCartage. On April 28, 1972, when he was discharged atAssociated Transport, L. Kesner went to the union hall,saw Fina,10 exhibited a withdrawal card from an independ-ent trucking union he had belonged to years before, andasked Fina for a referral. Fina said that AssociatedTransport had called and had instructed Local 705 not tosend out either of the Kesner brothers. Louis Kesnerdisputed that such a phone call had been made and said hewould check up on it. Both Fina and Business Representa-tive Bruno Fillipmi told Louis Kesner in vulgar language toget out of the hall and that he would not be working forAssociated any more.On May 10, 1972, A. Kesner showed up for the jointgrievance committee hearing, which is regularly held in thebasement of the office building in which Local 705 makesitsheadquarters.He reported to the Local 705 office,10Fina and Fillipini work in a cashier's window, or "cage," which is theinitial unionoffice encountered by any visitor to the Local 705 office inaddition to their other duties, they serve in effect as receptionists for the200-300 persons who come to the union hall during a normal business dayriIn aletter supposedly written on May 10 to his brother and offered bytheGeneral Counsel to corroborate A Kesner's testimony, A. Kesnerattributed the threat to Desmyter rather than to Heim, and placed the timeof the remarks as being after, not before, the board's meeting.iYAt the first-step grievance meetings, the parties often prepare a shortmemorandum in the nature of an agenda minute to sum up the results of themeeting Sometimes these memoranda are signed by all participants andsometimesthey are not The joint grievance committee proceedings aremore formal and are regularly transcribed in summary, not verbatim, formby one or more clerical employees of Local 705 who, on behalf of thecommittee,then type their summarized versions of the proceedings,circulate them for correction to the members of the committee, and thenregularly file them in a permanent record maintained by the committee.Local 705 proffered both kinds of documents as original probative evidenceThey were received by me not as primary evidence but merely tocorroborate testimony relating to the proceedings which they memorialize.A further examination of these documents convinces me that first-stepagenda minutes and the summaries of the 12-man board meetings areadmissible as primary evidence under the Federal Shophook Rule, 28U S C. 1732, as they are business records kept in the regular course ofbusinessN LR B v. Local 40, International Association of Neat and FrostInsulatorsand AsbestosWorkers,451F 2d 119, 121 (C A 2, 1971)Accordingly, any limitation placed on their admissibility at the hearing by297located on the fifth floor of the building, and was firstushered into the business agents' room, a large office spacecontaining desks used by several business representatives.When he asked when his case was going to be heard, Heimreportedly stated to all who were present that "this guy,Kesner, has a twin brother that we got off the trucks atAssociated Transport. If we catch him on the truck, we aregoing to break his arm and legs" and threatened the sametreatment to A. Kesner. He also reportedly said he wouldtry to get A. Kesner expelled from the Union. When A.Kesner threatened to go to the Board, Heim reportedlysaid: "If you go down to the Labor Board, I'll knock youon your ass." Business Agent Al Ceas reportedly said, "Ibetter not catch you or your brother working out of mybarns. Otherwise you and your brother will end up in thetrunk of my Cadillac." Heim flatly denies the remarksattributed to him."Shortly after this asserted confrontation, the participantsproceeded to the basement of the building for the regularjoint grievance committee meeting. On this date, themeeting was presided over by Local 705 Secretary-Treasur-er Peick. A. Kesner repeated to the Board the contentionshe advanced to the first-step hearing. Flannery denied thatAaron Kesner had ever acquired any seniority rights. A.Kesner claims that the board then decided the case in hisfavor,meaning that it concluded that he had beenpermanently hired by F & K on February 24, 1970, that hewas entitled to reinstatement, and that the Companyshould produce payroll records indicating the number ofpersons employed and hours worked by those less-senioremployees who had bypassed him on the F & K seniorityroster, in order to compute the backpay which was due tohim. The minutes of the meeting reveal something quitedifferent.12 They state, in pertinent part:. , , it was decided that this case be referred back tothe parties and that the Union Representative check allemployment records of Mr. Kesner and payroll recordsto determine whetherMr.Kesner was hired as ame is hereby overruled The charging parties requested at the hearing, andin their postheanng memoranda to me, that I grant the same unlimitedadmission to various letters and notations proffered by them and by theGeneral Counsel as primary evidence. At the hearing, such matters wereadmitted only insofar as they tended to rehabilitate the testimony of thedeclarants, to denote the registration of a complaint, or to indicate thedissemination of a threat, but not as primary evidence of the matterscontained therein It was the custom of Aaron Kesner after each meetingconcerning his grievance to write a letter to Secretary-Treasurer Peick, tosome other union official, or to his brother, or to make some writtennotation concerning the events of the meeting These partisan accounts canhardly qualify as records kept in the regular course of business, unless oneassumes that it is the regular course of Kesner's business to file grievancesand charges In light of A Kesner's litigioushistory, it seems quite clear tome that these documents were prepared with the thought of possiblelitigation in mind and are thus suspect on that ground alone Accordingly, Ideny his request to treat such documents as primary evidence of the factstheycontain Instead, the testimonial utterances of the witness at thehearing are treated as his primary evidence, to be weighed as any othertestimony in light of other evidence contained in the record.Gouverneur IronWorks, Inc,149NLRB 316, 617,Brotherhood of Railway, Airline andSteamshipClerks, (Safety Cabs, Inc),180 NLRB 126;Dorwood RentalCompany,178 NLRB 635,N LR B v Amalgamated Meat Cutters andButcherWorkmen of North America, Local 127 [Armour Creameries],202F.2d 671, 673 (C A 9, 1953):N L R B v Local 776, International Alliance ofTheatrical andStageEniplovees [Cascade Pictures Col303 F.2d 513,519-520 (C A. 9, 1962) 298DECISIONSOF NATIONALLABOR RELATIONS BOARDreplacement driver or as a steady employee andwhether or not the Company worked extra men withoutrecalling eitherMr. Kesner or Mr. Sher, in whichinstance the men would be compensated for lost time.A few days after the May 10 hearing, Aaron Kesnerinquired of Desmyter whether or not he had obtained theadditional records requested by the 12-man board. Des-myter replied that he was working on it. Several other callsin the ensuing months evoked the same inconclusive reply.A. Kesner testified that, in the course of one such call,Desmyter told him that he knew that his brother Louis'case was coming up for hearing soon and warned A.Kesner not to get involved in it. A. Kesner's reported replyto Desmyter was to mind his own business. Desmyter flatlydenies issuing such a warning. Having gotten no resultsfromDesmyter,A.Kesner again wrote to Peick tocomplain about Desmyter's inaction and footdragging inobtaining compliance with the joint grievance committee'sMay 10 request for records.The L. Kesner case against Associated Transport andLocal 705, alleging the discriminatory discharge of anonunion driver, came on for hearing before Administra-tive Law Judge Powell on three dates-July 24, August 31,and September 1. Just before the case began, L. Kesnerreceived a call from UnionBusinessAgent CharlesCullman, now deceased, who asked him if he thought hewas goingto"get away with it." The reference waspresumably to the forthcoming case. On none of theseoccasions did A. Kesner testify or appear in the hearingroom on his brother's behalf. His only connection with theinvestigation or trial of that case was a private phone callwhich he placed late in August to Stephen S. Schulson, thecounsel for the General Counsel, volunteering to cooperateand to testify in the prosecution of the case.13 Schulsontold A. Kesner that he would call him if he needed him, butapparently Schulson did not need A. Kesner's testimony ashe never called him.During this same period of time, estimated by A. Kesneras being sometime in August,14 he went to the uniongarage where he encountered Harold Henkle, the unionbusinessagent who is in charge of dispatching drivers forreferral.Henkle reportedly said to A. Kesner that, if heever caught his brother driving trucks, he would kill him,and added that if Peick ever found out that he had referredL.Kesner for jobs, he (Henkle) would be in trouble withthe Union.B.Events OccurringAfter August 7 and 12, 1972On August29, 1972,A. Kesner returned to the unionoffice for a renewed first-step grievance meeting relating tothe production of F & K records,and whatever contractviolations those records might reveal.The meeting washeld in the business agents' large office.In attendance were13Aaron Kesner said that he gave a statement to the NLRB in supportof his brother's case It does not appear whether it was an oral or writtenstatement.No conventional wntten affidavit was introduced. Accordingly, IinterpretA Kesner's phone call to Schulson as his "statement to theBoard " In any event,no statement of A Kesner, either oral or written, wasever made known to the Respondent.14Henkle and A. Kesner had previously had disputes on the streetconcerning LKesner s utilization of the Union'sreferral service inFlannery,Desmyter. Heim, and Union Business Repre-sentative Peter W. Janopoulos. Desmyter reportedly said,in the course of the meeting, that A. Kesner had a twinbrother "that we got off the trucks at Associated and we'renot going to let him drive any trucks and he can't get intotheUnion." Other unnamedbusiness agentsreportedlychimed in on the conversation, adding that they knew A.Kesner's brother had worked for Associated Transport,and had filed charges with the NLRB. Desmyter reported-ly asked A. Kesner if he was going to testify in his brother'scase. A. Kesner said that he replied to the effect that it wasnone of Desmyter's business. Heim reportedly told A.Kesner that he had better not testify in the L. Kesner caseorhewould kill him. Heim reportedly said "PeterJanopoulos almost killed you three years ago, but I'll dothe job thistime."The union principals to these conversa-tions flatly deny them. Thereafter, they moved to aconference room, where Janopoulos asked Flannery if hehad brought the F & K records requested at the May 10hearing. Flannery said no. When asked why not, Flanneryreplied "this guy's got no claim. I wouldn't give himanything."Desmyter reportedly said that he "neverrepresented this guy to begin with and I'm not going to doitnow." At this point, Peickcame intothe room, allegedlycriticizedDesmyter and Heim, and asked where therecords were. Flannery replied that he was not going tosubmit them. Peick theninsistedthathe wanted therecords brought in. The meeting concluded on this note.Shortly thereafter, A. Kesner made a written summary ofthe meeting and mailed it to his brother.Flannery testified credibly that, shortly after the May 10hearing, he mailed to the Union Kesner's employmentapplication form, his health and welfare and pensionstatements,and a notice he had received from the Uniongiving F & K a refund for health and welfare contributionswhich had mistakenly been paid by F & K for ThomasFlood while Flood was off sick. Throughout the course ofthese proceedings, and until thesettlementof the chargefiled on March 31, 1973, in Case 13-CA-12262, F & Krefused to produce any records other than those bearingdirectly upon the question of A. Kesner's initial employ-ment asa temporary or steady employee. Throughout thecourse of the grievance proceedings here in question, F &K furnished no payroll records showing persons hired afterA. Kesner's layoff, on the theory that those documents ithad produced established that A. Kesner was not entitledtorecall,either temporarily or permanently, that noseniority bypass had occurred, and therefore whom it hiredand how much it paid them for work performed after April22, 1970, was immaterial to the Kesner grievance and theissuesbefore the 12-member board. While the term"records" is variously used in the conversations of August29 and thereafter, the records principally in dispute werenecessarily the payroll records of F & K casual employeesDecember 1971, A. Kesnermet Henkle, who had mistakenhim for LKesner A. Kesner asked Henkle why he was trying to prevent Louis Kesnerfromworking Henkle repliedthat ifhe caught Louis Kesner working, hewould kill him. On that occasion,when A.Kesner threatenedto report anysuch action to the authorities,Henkle reportedly said, "If yougo, I'll killyou too."I include this episode in a recitation of the pre-August 7 and 12events, as it does not appear from the record whether it occurred before orafter these significant dates TRUCKDRIVERS,OIL DRIVERS,LOCAL 705who assertedly had bypassed A. Kesner by being employedafter he was laid off.On October 18, 1972, another first-step meeting was heldat the union office. In addition to A. Kesner, the meetingwas attended by Flannery, Desmyter, and Heim. BrunoFillipinialsohappened to be there. When A. Kesnerarrived, Fillipini reportedly said to other union agents inKesner's presence that "this fellow's brother ran down tothe Labor Board and filed charges against the Union." Healso reportedly said to A. Kesner, "we know your brother'sworking and we are going to keep him off the trucks, and ifyou don't like it you can run to the labor board too."Fillipinidenies these remarks.When A. Kesner wasadmitted to the business agents' room where the meetingwas to take place, Heim reportedly said to him, "Youbetter get the hell out of here because I'm not going torepresent you. You have no claim. You're going to have torepresent and fight your own case." Desmyter reportedlysaid that he was not going to represent him. Both denythese remarks. Business Representative Ray Kolb report-edly said to Aaron Kesner after he threatened to file unfairlabor practice charges, "You sit down and keep yourmouth shut or I'll knock you on your ass. You're not goinganywhere. You're not going to no labor board." Kolbdenies this statement.Those assembled for the first-step meeting then proceed-ed to a nearby conference room, where Janapoulos askedFlannery for the records. The Company produced AaronKesner's employment application and the other recordspreviously furnished, claiming that, as Kesner had noseniority, it was not obligated to produce any other recordsrelating to persons who were hired after he had been laidoff. Janapoulos objected that the application form had theword "temporary" written on the bottom of it on thisoccasion, complaining that the word did not appear whenthe application was exhibited previously. Flannery statedthat A. Kesner was always a temporary employee and thatthe Union was not going to make him into anything else.He said he brought no other records because he had noauthority to do so. Janapoulos observed that they all hadbeen wasting a lot of time for nothing. When it appearedthat the matter was again going back to the 12-man boardfor resolution, Peick appeared and told Flannery that, ifthe case did go back to the committee, F & K would pay athousand dollars in costs. Flannery said at the meeting thathe was not amenable to any compromise.After themeetingwas over, Desmyter approachedFlannery in the hallway and asked him if F & K wouldconsider any kind of a compromise. Flannery replied thathe had no authority to negotiate one, but asked Desmyterwhat he had in mind. Desmyter suggested that F & Kmight agree to pay A. Kesner's delinquent health andwelfare payments, which then amounted to about $900,15 I credit Flannery. I cannot believe that he would take the trouble tobring to the attention of company headquarters a settlement offer to whichhe was personally opposed if he did not have advance assurance that A.Kesner would accept it.is it should be noted at this point that, in July 1972, while the F & Kmatterwas pending in the grievance machinery, Local 705 referred A.Kesner for employment to Glendenning Motorways The position which A.Kesner accepted was a permanent job with a unionized carrier who, like F& K, operates under the provisions of the joint cartage agreement A299together with a month's salary in full settlement of thegrievance. The total package he estimated to be around$1,500 or $1,600. Flannery did agree to bring the offer tothe attention of company headquarters in Los Angeles. Atthe same time, Janopoulos asked A. Kesner privatelywhether he would accept a compromise, and suggested apayment by F & K of A. Kesner's delinquent health andwelfare payments plus I month's backpay. According toJanopoulos, A. Kesner told him to "go ahead. I will acceptthat if the Company will." Janopoulos also went toFlannery and asked him if the proposition was acceptable.Flannery told Janopoulos he would have to seek approvalfrom company headquarters. They all came back togetherwhere A. Kesner was standing. Flannery testified that A.Kesner agreed to the proposal. Kesner denies he agreed toit.and asserts that he continued to demand reinstatementand full backpay.ia Flannery contacted his company'sheadquarters and, 2 days later, phoned Desmyter and A.Kesner to relay the Company's approval of the proposal.In his telephone conversation with Kesner, Flannery saidthat he could have the check made out and available at theunion hall the following day. Kesner replied "I don't knowanything about it. Take it up with the Union," and, ineffect,disowned the settlement. Accordingly, the mattercame back for hearing before the joint grievance commit-tee on November 8.i6Just before the joint grievance committee meeting onNovember 8, Janopoulos spoke privately with A. Kesnerand urged him to take the company offer, advising himthat, if the matter went to the board for a decision, hewould lose hiscase.A. Kesner insisted that he wouldaccept nothing short of what he felt the joint grievancecommittee had awarded him on May 10; namely fullreinstatement and full payment for all seniority bypasseswhich had occurred since he was laid off in April 1970.The joint grievance committee heard the dispute in itsregular turn. A. Kesner and Flannery reiterated to thecommittee their conflicting views at some length. A.Kesner asked the board to reaffirm what he felt was itsMay 10 decision on his behalf, and complained to theboard that the Company had never produced all of therecords it was required to make available. Heim stated thathe felt that Kesner could not accrue seniority in twodifferent "barns" at thesame time,and that if the boardshould rule that he was entitled to payment for so-calledseniority bypasses, it would in effect be ruling that anyemployee who had worked in a series of different "barns"under the joint cartageagreementcould accrue and holdsenioritywith several employers simultaneously.Heexpressed the opinion that such a situation would becontrary to the agreement and the practice in the industryand would generally upset laborrelationsin the area. Thejoint grievance committee voted to disallow the grievanceKesnerwas employed at Glendenning throughout the remaining processingof theF & K grievance,and was stillemployedat Glendenning when thepresent case came on for hearing in June andJuly 1973.Glendenning isanotherof Desmyteis "barns." It is undisputed on this record that, shortlybeforethe unfairlabor practicehearing in this case, Glendenning sought todischargeA Kesner for physicalincapacity and inability to pass certaintests.Desmyterinterceded on A. Kesner'sbehalfand prevailed uponGlendenning to retainA. Kesner ina limited-service positionwhere hisphysical limitations would not impair his performance. 300DECISIONS OF NATIONALLABOR RELATIONS BOARDentirely. In the regular minutes of the committee meeting,the following entry was made:After considering the evidence, including the factthatduring the eleven month period in questionbetween 1970-1971, Aaron Kesner knew that Sher hadbeen recalled and refused the job and filed nogrievance; that the Company did not increase the workforce during the period; that he did not grieve whenFlood returned; and that the present grievances wasnot filed untilMarch of 1972; upon motion and asecond, the grievance is denied. Majority vote.The Company, the driver, and the agent were calledback into the room and so notified.A.Kesner claimed that, after the hearing, Heim made agloating remark to the effect that he had told Kesner hewas not going to get anything, and to get the hell out of theunion hall. Heim denies these remarks.On December 26, 1972, A. Kesner appeared at the unionhall to pay his dues m person. Dues are paid at a cashier'swindow, or "cage," which is normally occupied by eitherBruno Fillipini or Louis Fina. According to A. Kesner,Fina asked for his identification, saying "I want to be surethat you are Aaron Kesner and not your brother, Louis,that I am taking union dues from, because we don't wanthim in the union and I don't want to get stuck with him."A. Kesner showed him an identification, but Fina refusedto accept a dues check, telling him to come back thefollowing day. Fina reportedly added that the Unionreceives health and welfare reports from employers andwill know if L. Kesner is working, and will stop L. Kesnerfrom working for unionized employers. A. Kesner arguedwith him briefly and was told to return the following day.A.Kesner returned the following day, sought to pay hisdues, and was again requested by Louis Fina to present anidentification. This time Fina accepted A. Kesner's duescheck, but added that the Union stopped L. Kesner fromworking at Associated and would stop him from workingon any other unionized employer's trucks. A. Kesnercommunicated this conversation to his brother. Finadenies having any run-ins with A. Kesner. He denied everknowing of or about L. Kesner until immediately beforethe trial in the present case. He denied making anystatement concerning the Union's efforts to stop L. Kesnerfrom working at Associated Transport, denied discussingL.Kesner with A. Kesner. He did not recall A. Kesner'spresence at the union hall in late December 1972.L.Kesner testified that, in 1971, he worked for a totalof 18 trucking companies, including such unionizedemployers as Terminal Transport, Tripp Cartage, WilsonFreight Company, Tucker Freight, Inc., Werner Continen-tal, and Farquahar Cartage. None of these employers thenrequired that he produce a union card before being hired.17He also testified that, after the conclusion of the NLRBhearing in his case on September 1, 1972, he applied forwork with several employers, including most of theaforementioned, and all of those named, except FarquaharCartage, required that he produce a referral slip from LocalitL.Kesner gave a pretrialstatementto the Board that, since hishearing,Wilson Freight, Farquahar Cartage, R & V Cartage,and Mid-Continent, all unionizedcarriers,had employed him Except as to705 before they would hire him. He worked for Farquaharup to November 27, 1972. It was his belief that the Unioncaused these employers to demand a referral slip and torefuse to hire him because he had filed charges andtestified in theAssociated Transportcase although therewas no evidence introduced in the record that the Unionhad contacted any of these employees with reference to L.Kesner. There is also no evidence that L. Kesner presentedhimself at the union hall for referral after September 1,1972.C.Analysis and Conclusions1.Union responsibility for the acts of variousrepresentativesRespondent formally admits that Louis F. Peick, itssecretary-treasurer, is and was an agent whose acts mightimpose upon it vicarious liability. It admits that DonaldHeim and Joseph Desmyter occupiedpositions as businessrepresentatives but denies responsibility for their actions. Italso denies responsibility for the acts of other businessagents and representatives who were mentioned in thetestimony. In its yearly filing with the Department ofLabor, Local 705 lists under oath the following personsand their salaries:Bruno Fillipini, Trustee$24,544.0018(Officer)Joseph Desmyter, Bus.24,544Rep.Louis Fina, Bus. Rep.16,355Donald Heim, Bus. Rep.19,205Harold Henkle, Bus. Rep.16,555Peter Janopoulos, Bus.20,169Rep.Raymond Kolb, Bus. Rep.16,355Albert Ceas, Bus. Rep.24,544Fillipini,Heim, and Desmyter are elected to their positionsby the entire membership of the Local. The others areappointed.Businessrepresentatives are obligated, accord-ing to the Local's constitution and bylaws, to act asorganizers, to endeavor to settle differences betweenemployer and employees, to collect dues, fines, andassessments,and to perform such other duties as thesecretary-treasurermay direct. In their testimony, theabove-named persons, other than Ceas and Henkle,outlined similar or related duties while acting in the full-time employment of Local 705. It is clear to me from suchevidence that, at all times material hereto, Louis F. Peick,Bruno Fillipini, Joseph Desmyter, Louis Fina, DonaldHeim, Harold Henkle, Peter Janopoulos, Raymond Kolb,and Albert Ceas were agents of Local 705, for whose actsand omissions Local 705 bears responsibility under theAct. I so find and conclude.International Longshoremen'sand Warehousemen's Union, C.I.O. (Sunset Line and TwineCompany),79 NLRB 1487.Farquahar,he repudiated this statement on the stand.iNAtthe hearing in this case,Fillipini testified that he wasemployed byLocal 705 as a clerk TRUCK DRIVERS,OIL DRIVERS,LOCAL 7053012.The application of Section 10(b), and allegedes between the charges and the complaints,and whethervariances between the charges and complaintsthe violations alleged in the consolidated complaints aretime-barred.Because of the multiplicity of charges,A considerably thornier question is posed by thecomplaints,and amendments thereto,it is helpful to setRespondent as to whether there are impermissible varianc-them forth in tabular form:Louis Kesner Case 13--CB--4687DateEntry2/7/738(b) (1) (A) &(2) charge5/2/73amendedSubstance of10(b) periodAllegationBeganAttempts to cause8/7/72employer not to hireKesner because ofcooperation with Bd.in Associated caseThreats to employees11/2/72chargeto cause employers not8(b) (1) (A)to hire Kesner for& (2)cooperatingwith Bd.in Associated case5/10/73OriginalOct. 18, 1972, Heimcomplainttold A. Kesner he wouldsee to it thatL. Kesner did not workbecause he filedcharges Dec.26 and 27,1972. Fina said Unionwas keeping L. Kesnerfrom working because hefiled charge.6/13/73AmendedSince Sept.1, 1972,complaintResp.caused and attemptedto cause employers torefuse to employ L. Kesner.Since Sept. 1, 1972, Resp.refused to refer L.Kesnerfor discriminatory reasons.AaronKesner Case13--CB--4693DateSubstance ofEntryAllegations10(b) periodBean2/12/73OriginalResp. discriminatorily8/12/72chargefailed to representA. Kesner duringgrievance proceedingbecause he(A. Kesner)filed charges. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD3/27/73AmendedAdds that the illegal9/27/72chargeacts of Resp. againstA. Kesner, charged onFeb, 12, were promptedin reprisal againstprotected acts ofL. Kesner as well asagainst protected actsof A. Kesner himself.3/3/73OriginalAugust 29, 1972, Desmytercomplaintthreatened A. Kesner ifhe testified in L. Kesnercase.Aug. 29, 1972, Heimthreatened A. Kesner ifhe testified in L. Kesnercase.Oct. 18, 1972, Kolbthreatened A. Kesner ifhe filed charge. Oct. 18,1972.Heim threatenedA. Kesner if he filedcharge.5/23/72AmendedSince Feb, 1972 Resp.complaintfailed to representA. Kesnerfairly ingrievance proceeding.Long before a period of limitations was written into theAct, the Board and courts were called upon to determinewhether violations alleged by the General Counsel in acomplaint ranged too far afield from the allegations foundin the initial charge which vested the Board with jurisdic-tion to proceed. The first Supreme Court guidance in thisarea was given inNational Licorice Company v. N.L.R.B.,309 U.S. 350 (1940), when it said:We can find no warrant in the language or purposeof the Act for saying that it precludes the Board fromdealing adequately with unfair labor practices whichare related to those alleged in the charge and whichgrow out of them while the proceeding is pendingbefore the Board. The violations alleged in thecomplaint and found by the Board (in this case) werebut a prolongation of the attempt to form a companyunion and to secure the contracts alleged in the charge.All are of the same class of violations as those set up inthecharge,andwere continuations of them inpursuance of the same objects. The Board's jurisdictionhaving been invoked to deal with the first steps, it hadauthority to deal with those which follow as aconsequence of those already taken.After theintroductioninto the Actof a comparativelyshort period of limitations, this question became moreacute, but it rarely occurs that a complaint is dismissedbecause it has expanded unduly upon a timely charge.19 InKiekhaefer Corporation,127 NLRB 1381, enfd. 292 F.2d130 (C.A. 7, 1961), the Seventh Circuit stated that theBoard is empowered to deal with unfair labor practiceswhich are related to those alleged in the charge and whichare of the same class of violations as those contained in thecharge, or which were a continuation of such acts done inpursuance of the same objects. InStafford Trucking Inc.,154 NLRB 1309, enfd. 359 F.2d 829 (C.A. 7, 1966), theSeventh Circuit also approved of a complaint, based upona second amended charge, which was time barred, wherethe second amended charge contained allegations whichweremerely refinements of, and related back to, theRespondent's conduct which was charged in an earlier andtimely charge. InNorth Country Motors, Ltd.,133NLRB1479, the Board found that a complaint, alleging aviolation of Section 8(a)(3) of the Act, was sufficientlysupported by a charge alleging violations of Section 8(a)(l)and (5) of the Act, because the additional violations set outin the complaint took place during the same sequence ofevents to which the charge was aimed. A similar expansionupon a charge in a complaint was approved by the SecondCircuit inN.L.R.B. v. Pecheur Lozenge Co., Inc.,209 F.2d19Cf.Red Ball Motor Freight, Inc,157 NLRB 1237,N L R.B. v. GeorgeA Vare, and Edwin H Yare, d/b/a McCarron Co.,206 F 2d 543 (C.A. 3,1953). TRUCK DRIVERS, OIL DRIVERS, LOCAL 705393 (C.A. 2, 1953), and upon thesamegeneral theory.Thus,where a charge alleges intimidation of one namedemployee, the Board and courts have found it to besufficient to support a complaint alleging intimidation ofothers when the conduct takes place in the same generalcourse of the Respondent's conduct.TexasIndustries, Inc.,139 NLRB 365, enfd. 336 F.2d 128 (C.A. 5, 1964).See alsoStainlessSteelProducts,Incorporated157NLRB 232;N.L.R.B. v. Central Power & Light Company, 425F.2d 1318(C.A. 5, 1970).One of the broadest court approvals for inclusion ofcharged conduct in a complaint was made by the SeventhCircuit inN.L.RB. v. Kohler Company,220 F.2d 3 (C.A. 7,1955). In that case the charge set out certain discriminatorydischarges. The complaint added a number of independentviolations of Section 8(a)(1), which had no direct bearingon the discharges other than that they took place in thecourse of the same protracted struggle between the sameunion and thesamecompany. The court upheld a Boardorder founded upon the expanded complaint, saying thatthe onlylimitation upon the expansion of a complaint isthat the Board may not getso completely outside the situation which gave rise tothe charge that it may be said to be initiating theproceeding on its own motion . . . To hold that theBoard cannot include anything in a complaint that therespondent was not given notice of in a charge wouldgreatly reduce the usefulness of the Board's investiga-tive function. A major reason for having a GeneralCounsel of the Board take over and try the chargingparties' case is to make it possible for single employeesto enforce their rights in an area where that takesconsiderable money and experience. The courts shouldnot defeat this purpose byinsistingthat the failure ofthe charging party to initially describe in detail all theseparate alleged unfair labor practices shall limit theissues to be alleged in the complaint and tried by theBoard.Tested by these admittedly flexible standards, I concludethat the L. Kesner charge of February 7, 1973, and the A.Kesner charge of February 12, 1973, are sufficiently broadto include the kind and class of all violations attributed toLocal 705 in the two original and amended complaints,quite apart from those allegations set forth in the amendedcharges which were filed sometime later and which setforth the allegations with greater refinement. Considered intandem,the initial charges allege illegal coercive tactics bythe same Respondent against two closely related individu-als growing out of considerations of union membershipand the efforts of either or both of them toexercisestatutory rights in seeking redress under the Act. As such,these charges address one intertwined course of conduct onthe part of the Respondent which is also the subject of theamended complaints. As more fully set out later on, thedifficultyconfronting theGeneralCounsel and theCharging Parties herein lies not with the charges or the20Happily,from the standpoint of measuring variances between chargeand complaint,no operative facts of a violation appear to have occurred in303complaints,but with the evidence available in the record tosupport them.One further and relatedmatter mustbe resolved. The L.Kesner charge can result only in a suppression of illegalconduct occurring after August7, 1972. The A.Kesnercharge can result only in suppression of illegal conductoccurring after August12, 1972.20As this record is repletewith testimonyconcerning events occurring outside thelimitation period, a question necessarily arises as to itsevidentiary character and operative effect.In this regard,our principal guide isLocal Lodge No. 1424,InternationalAssociationofMachinists, AFL-CIO v. N.L.R.B. [BryanManufacturing Company],362 U.S. 411 (1960), where abroad standard,not always easy of application,was laiddown by the Supreme Court. Said the Court:It is doubtless true that Section 10(b) does notprevent all use of evidence relating to events transpiringmore than six months before the filing and service of anunfair labor practice charge.However,in applyingrules of evidence as to the admissibility of past events,due regard for the purposes of Section 10(b) requiresthat two different kinds of situation be distinguished.The firstis one where occurrences within the six-monthlimitations period in and of themselves constitute, as asubstantive matter,unfair labor practices.There, earliereventsmay be utilized to shed light on the truecharacter of matters occurring within the limitationsperiod;and for that purpose Section10(b) ordinarilydoes not bar suchevidentiaryuse of anterior events.The secondsituation is that where conduct occurringwithin the limitations period can be charged to be anunfair laborpracticeonly throughreliance on an earlierunfair labor practices.There theuse of the earlierunfair labor practice is not merely"evidentiary," sinceitdoesnot simplylay bare a putative current unfairlabor practice.Rather, it serves to cloak withillegalitythatwhichwas otherwise lawful.And where acomplaint based upon that earlier event is time-barred,to permit the event itself to be so used in effect resultsin reviving a legally defunct unfair labor practice. 362U.S. 411, at 416, 417.When testedby thisstandard, it clearly appears that theviolationsalleged in the consolidated and amendedcomplaints, other than the failure of the Local 705 to giveA.Kesner even-handed representation in his grievanceagainst F&K, fall into the former category.If one acceptsthe General Counsel's theory of these cases,what is presenthere is not a continuing violation of the Act but acontinuing attitude of hostility on the part of Local 705toward the Kesners which breaks out from time to time inthe form of specific timely charged violations of the Act.As to such matters, pre-August 7 conduct on the part ofLocal 705 and its agents merely lays bare putative post-August 7 violations and hence is clearly admissible. Withregard to the alleged failure of Local 705 properly torepresent A. Kesner in his grievance against F&K, it wasclearly error for the General Counsel, on May 23, 1973, tothe brief period of time which elapsed between those dates. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue an amended complaint in Case 13-CB-4693 whichpurports to reach back "since on or about February of1972."While the question of the A. Kesner grievance canhardly be understood without considering events datingback to February 1972 and indeed much earlier, the Unionherein cannot properly be charged with any specific acts ornegligence relating to A. Kesner which occurred beforeAugust 12, 1972. As further discussion will elaborate, thepre-August 12 evidence does not "lay bare" a putativeunfair labor practice. Instead, it serves to exculpate Local705 for certain conduct occurring after that date, soRespondent can hardly complain about its presence in thisrecord.3.The alleged breach by Local 705 of its duty torepresent A. Kesner in processing the F & KgrievanceThe existenceof a dutyimposed upon a bargaining agentto represent all employees in a bargaining unit, free fromunfair,irrelevant,or invidious discrimination, can befound in Board cases going back toMiranda FuelCo.,140NLRB 181. reversed326 F.2d 172 (C.A. 2, 1963). Thegeneral existenceof such a dutyin other statutes has aneven lengthier ancestry.Steele v. Louisville and NashvilleRailroad,323 U.S. 210 (1944);Tunstall v.Brotherhood ofLocomotive Firemen,323 U.S. 210 (1944).While inveighingagainst discriminatory acts which were irrelevant,invidi-ous, or arbitrary on the part of a labor organization, theSupreme Court has also recognized that the law does notrestrict the actions of a union so narrowly that it cannotexercise a large measure of discretion in representing itsmembership.Any authoritytonegotiate derives its principalstrength from a delegation to the negotiators of adiscretion to make such concessions and accept suchadvantages as, in the light of relevant considerations,will serve the interests of the parties represented. Amajor responsibility of negotiators is to weight therelativeadvantages and disadvantages of differentproposals.Ford Motor Company v. Huffman,345 U.S.330, 337, 338. (1953)There the discrimination charged was a determination onthe part of the union, in concluding a contract, to agree tothe granting to one set of represented employees a seniorityadvantage over another group of employees, who were alsorepresented by the same union and covered by the samecontract. InManuel Vaca v. Niles Sipes,386 U.S. 171(1967), the Supreme Court dismissed an employee's civilaction claiming unfair representation on the part of thedefendant union which had refused to process a grievancebecause, in the union's judgment, medical evidence tosupport the grievance was lacking. There the Court foundthat an exercise of judgment on the part of a union, inrefusing to comply with the wishes of one of its members inthe processing of grievances, was entitled to the samedeference which the Court had earlier accorded to unionsin the contract negotiation are inFord Motor Company,supra.Under Board law, a Union may not refuse to process anemployee's grievance simply because the employee is not aunion member,Port Drum Company,170 NLRB 555; orbecause the grievant has filed charges under the Actagainst the Union,Amalgamated Clothing Workers (CantonManufacturing Corporation),170 NLRB 641,Selwyn ShoeManufacturingCorporation,172NLRB 674;GrahamEngineering Co.,164 NLRB 679;Dominick's Finer Foods,188NLRB 873 enfd.sub nom. N.L.R.B. v. Local 703,InternationalBrotherhood of Teamsters,81LRRM 2488(C.A.7,1971);or because the grievant has becomeembroiled with a union official in an intraunion policy orpolitical dispute.Local 485,InternationalUnion of Electri-cal,Radio & Machine Workers (Automotive Plating Corp.),170NLRB 1234. However, where the Union's allegeddefalcation in processing a grievance is the product ofnegligence, forgetfulness,or inadvertent errors, or inhonest belief that it was pursuing a proper course as astatutory representative, its actions do not constitute anunfair labor practice.Local Union No. 18, InternationalUnion of Operating Engineers (Ohio Pipe Line Constr. Co.),144 NLRB 1365;General Teamsters, Local 890 (Jack M.RothCompany)193NLRB 1048;Local 933,UnitedAutomobileWorkers,193NLRB 223. Moreover, as waspointed out inMaxam Dayton, Inc.,142 NLRB 396 AT418, the fact that the Act protects an employee fromdiscrimination on the part of a labor organization when itis performing its statutory duty does not mean that the Actalso guarantees the quality of such representation. TheFifth Circuit put it well:... it must be reiterated that every union decisionwhich may in some way result in overriding the wishesor disappointing the expectations of an individualemployee, or even of an appreciable number ofemployees, does not in and of itself constitute a breachof the fiduciary duty of fair representation. Even in theadministrative stage of the bargaining contract, whenthe necessity of adjusting competing employee claimsmay not be as pressing as during the negotiation stagewhen rigorous scrutiny of each compromise mightfrustrate theAct's policy of encouraging industrialpeace, the union must necessarily retain a broad degreeof discretion in processing individual grievances. Thus,where the union, aftergoodfaith investigation of agrievance, concludes that the claim is insubstantial andrefuses to encumber further its grievance channels bycontinuing to process the unmeritoriousclaim, its dutyof fair representation may be well satisfied.N.L.R.B. v.Rubber Workers Local 12.368 F.2d. 12, at 17, 18, (C.A.5, 1966) cert. denied 389 U.S. 837.In this case Local 705 did not fail to process A. Kesner'sgrievance for any reason, discriminatory or otherwise.Indeed, it ran out the string in processing the grievance,taking the matter all the way to the 12-member board. Asnoted before, the joint cartage agreement does not providefor references of such disputesto a neutraland insteadleaves it to the parties to rely on self-help at the conclusionof a joint grievance committee determination in the eventthat such a determination is deadlocked. Here there was nodeadlock, and no one has yet suggested that Local 705violated the Act by failing to strike F & K in support of A.Kesner's complaint. The only possible predicate for a TRUCK DRIVERS,OIL DRIVERS,LOCAL 705charge of discrimination against Local 705 in this matter isthat the entire proceeding, from beginning to end, was asham, and that Local 705 was responsible for such a sham.This position is farfetched and groundless. It is far betterfounded to conclude, and I do, that Local 705 gave to A.Kesner not only due process but overdue process, going theextramile for him, spurred on perhaps by A. Kesner'shistoryand proclivity for litigation (and groundlesslitigation) in the area of failure to process grievances.I credit Flannery's testimony that A. Kesner was hiredby F & K in February 1970 as a temporary employee, andIdiscreditA.Kesner's calculated, argumentative, andsometimescontradictory testimony to the contrary. I findas a fact on this record that A. Kesner was hired tosubstitute temporarily for F & K driver, Thomas Flood,who in fact returned to work for F & K in April 1970, atthe end of his temporaryillness.Normally the Board is notdisposed to pass upon the merits of a grievance. However,"the Board is not foreclosed from construing the provisionsof collective-bargaining contracts in the course of passingupon complaints of unfair labor practices or in determin-ing the remedies for such practices when found." (CitingN.L.R.B. v. C & C Plywood Corporation,385 U.S. 421(1967);N.LR.B v. George E Light Boat Storage, Inc.,373F.2d. 762 (C.A. 5, 1967).Local 485, International Union ofElectrical,Radio & Machine Workers (Automotive PlatingCorp.),170 NLRB 1234, at 1234. The contract herein issilent asto whether temporary substitute lures may accrueseniority and recall rights. However, the nature of recallrights iswholly antithetical to the idea of temporarysubstitute employment, so it is quite understandable thatthe parties to the joint cartage agreement did not feel calledupon to spell out this matter in writing. The facts in thisrecord disclose that both parties to the contract agree thattemporary substitute employees do not accrue seniority orenjoy recall rights.Accordingly, I construe article 8,section 3, of the said contract, relating to recalls, as beinginapplicable to temporary substitute employees such as A.Kesner. Therefore, I conclude that A. Kesner's grievanceagainst F & K was legally insupportable from its veryinception.Accordingly, when Desmyter, on January 28,1972, told A. Kesner to "forget it," and when Heim, onMarch 28, 1972, told A. Kesner that his grievance waswithout foundation and that he would not champion A.Kesner's cause(despite the fact that Heim deadlocked thefirststep of the grievance procedure on A. Kesner'sbehalf), both union agents were acting in good faith andwere legally correct in interpreting and applying theprovisions of the joint cartage agreement to A. Kesner'sclaim. Their fear that A. Kesner's contention would causemild havoc as a precedent in their industry for theawarding of multiple seniority was a legitimate factordisagreeing with his contention.Whatever they or anyother union official did thereafter in seeing to it that A.Kesner "got his day in court" was a work of supereroga-tion.Neither Heim nor Desmyter were under a duty toswallow their own beliefs and speak on A. Kesner's behalfat the May 10 meeting of the joint grievance committee21or at the November 8 meeting of the committee, the latter305the only committee meeting concerning A. Kesner whichtook place within the 10(b) period. Indeed, there was noreason they should not state to the committee their owngood-faith and legally correct view that A. Kesner's claimwas without merit.Ifurther find on this record that, at the May 10, 1972,meeting of the joint grievancecommittee,the committeedid not make a conclusive finding on the merits in favor ofA. Kesner, and I discredit A. Kesner's garbled, partisanaccount to the contrary. I find that the determination ofthe committee at the May10 meetingwas, as related in theminutes of the meeting, to remand the grievance to theparties involved in the first step for the limited purpose ofascertaining books and records relating to the question ofwhether A. Kesnerabinitioacquired seniority status andrecall rights at F & K, and, if so, whether extra mentemporarily hired at F & K who bypassed them. While A.Kesner's unhappiness at the slowness of the grievancemachinery following the May 10 hearing was directed atthe asserted failure of Local 705 to obtain the records fromF & K requested by the 12-man board, it is a fact that F &K promptly supplied the Union with certain records andthatthedelay in obtaining additional recordswasexclusively occasioned by the refusal of F & K, the ownerand custodian of said records, to produce them until calledupon to do so a year later in the settlement of the 8(aX5)charge which A. Kesner filed in March 1973. Accordingly,itis fanciful for A. Kesner to blame Local 705 for theasserted neglect of F & K. As A. Kesner did not acquireseniority or recall rights at F & K in the spring of 1970, thequestion of who was hired on a temporary basis in hisplace after the date of his layoff, and how much they werepaid,was immaterial to a proper resolution of thegrievance pending before the joint grievance committee. Itherefore conclude that the absence of such records inquestion did not prevent, and could not have prevented, A.Kesner from laying before the point grievance committeeall relevant and material facts bearing upon the basic issuewhich was before it.It should be further noted that both Heim and Desmyterinformed A. Kesner their unfavorable view of hiscase longbefore L. Kesner was discharged from Associated Trans-port, and long before L. Kesner filed charges against Local705 in theAssociatedcase.Accordingly, it cannot be saidthat theirbasic assessmentof the A. Kesner case, or theirlater actions in regard thereto, were adversely influencedby L. Kesner's charge,regardlessof their flamboyantcomments regarding it. Moreover, A. Kesner's volunteeredcooperation with the Labor Board in his brother's case wasa casual, incidental matter which was never brought to theattention of union officialdom in any way. It might well beargued that, after years of harassment of Local 705 withgroundless charges the Kesners had finally succeeded tothepoint of getting the Regional Office to issue acomplaint in the L. Kesner case. Flushed with limitedsuccess,A. Kesner, on August 29, 1972, might well have hitupon the stratagem of tying his floundering grievance tothe tail of the prosecution of Local 705 in another andwholly unrelatedmatter by interjecting himself, albeit21A Kesner ismost articulateand quite capable ofspeakingon hlc ownbehalf to the committeeor to anyone else. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDunsuccessfully, into his brother'scase.In any event, Irefuse toconclude that any action or determination byLocal 705 in the processing of the A. Kesner grievance wasdiscriminatorily made with a view towardreprisal againstA. Kesner or L. Kesner on any basis.While, as found hereafter, agents of Local 705 madecertain illegal remarks to A. Kesner during the course ofthe severalmeetingswhich attended the processing of hisgrievance, the best test of what Local 705 intended inregard to the grievance is not what its agents said but whatthey did. The resolution of grievances involvesessentially acontinuing negotiation between the parties; it is more thansimply a question of deciding matters of contract interpre-tation by the fiat of a board or committee.It isuncontestedthat,on October 18, 1972, the Union, acting throughDesmyter and Janopoulos, attempted to and, in fact, didconclude with F & K a generoussettlementof A. Kesner'snuisance claim.The question of reinstatement could not beresolved by negotiation; however, at thistime,A. Kesner,through union auspices, had already obtained a permanentposition with another unionized carrier with whom he wasaccruing seniority rights. Accordingly, he was not hurtingforcurrentor prospective income. Faced with thesefactors,Desmyter and Janopoulos attempted to resolve theother element remedial of his complaint, namely backpay,by arranging with F & K to pay A. Kesneran amountequal to A. Kesner's delinquent health and welfare accountplus one month'swages.F & K properly treated thisrequestas a nuisanceclaim but was willing to buy its peacein theamountof approximately $1,600. A.Kesner'stestimony to the contrary notwithstanding, I find as a factthat, on October 18, when F & K Superintendent Flanneryagreed to seek approval of sucha settlementwith hissuperiors in Los Angeles, A. Kesner actually agreed to thisproposalasa final settlementof his grievance.Hissubsequent improvident, if not irrational, behavior inrepudiating the settlement forced a confrontation on thebasic issueby the joint grievance committee on November8.Before thisfinalmeeting, Janopoulos pleaded with himto accept the settlement and warned him that he would losethe entire case if he persisted. A. Kesner assumed the riskof loss,did lose, and now blames the Union for hispredicament. In arranging a settlement which would havebrought to A. Kesner some $1,600 more than a strictinterpretation of the Contract would entitle him, Local 705acted both responsibly and effectively on A. Kesner'sbehalf. In light of these as well as its efforts later on insaving A. Kesner's job at Glendenning, Union efforts onA. Kesner's behalf make his present complaint,alleging adiscriminatorymishandling of his grievance, appear asbeing not only groundless but peculiarly inequitable.One last stone is cast at Local 705's handling of thegrievance by A. Kesner. He says that the Act was violatedby Local 705 because the 12-member board which met on22Contrary to A Kesner's testimony, I credit other evidence in therecord to the effect that representatives of Local 705 sat as members of the12-man board in almost every grievance that comes before it, includinggrievances involving Local 705 members23One final footnote might he dropped relating to the A KernergrievanceOne of the several bases for dismissal of the A Kesner grievanceon November 8 was that it was not timely filed The joint cartage agreementdoes not imposea flatcontract deadline on the filing of grievances TheNovember8 wascomposed, in part, of four persons whowere members and agents of Local 705. He lodges no suchcomplaint against the May 10 panel presided over by Local705 Secretary-Treasurer Peick, whose decision, as con-strued by A. Kesner, is the slender reed upon which herestshis further allegation of wrongdoing.Normally,having a friend or friends in court-if that is what the jointgrievance committeeis-doesnot form the basis of acomplaint. However, A. Kesner thinks that the Local 705representativeswere not friends but that in fact theytorpedoed his case in its final hour. He also contends, as ageneral proposition, that whenever a matter comes beforethe 12-member board involving a Local 705 member, theunion side of the panel should be composed exclusively ofpersons who are not members or employees of Local 705,22The implementation of such a rule would,in effect,depriveLocal 705 of the opportunity of performing its statutorydutywith respect to the second-step processing ofgrievances filed by its members. The implementation ofsuch a requirement presumes that the 12-member board is,in effect, a court or a tribunal of some kind, which is heldto a standard of strict neutrality in grievance proceedings,and is not merely the continuing arm of the union andemployer parties to the joint cartage agreement who seekmonthly to resolve, through furthernegotiations,contractinterpretation questions which arise out of a documentwhich other negotiating committees have previouslyconcluded in writing. On the basis of this record, I amunwilling to make such a sweeping determination, andinstead have confined my evaluation of the four Local 705agents on the 12-member board, over whom the chargesherein have asserted the Board's jurisdiction, to the samestandard of fair representation which is expected andrequired of Local 705 agents at previous steps in thegrievance machinery. I conclude that the mere presence ofLocal 705 agents on the November 8 panel of the jointgrievance committee did not constitutea per seviolation ofSection 8(b)(1)(A) of the Act. I also conclude that thesefour persons, acting singly or in conjunction with others onthe panel over whom the Board has acquired no jurisdic-tion herein, did not act in a manner which was unfairly,irrelevantly, or invidiously discriminatory as to A. Kesneror any one else similarly situated. They heard A. Kesnerpresent his case in detail, and thereafter they discussed it atlength, deciding it by a secret balloton itsmerits.Thegrounds asserted for their action were legally supportable.They can hardly be charged with a violation of the Act fordismissing a stale and specious grievance.234.Alleged attempts to cause employers not tohire L. KesnerAttempting to cause an employer to discharge, or torefrain from hiring, an individual for reasons related tounion membership is a violation of Section 8(b)(2) of thejoint grievancecommitteehere interposeda limitation analogousto ]aches.as well it might, since AKesner's grievancewas filed nearly a year after F& K recalled Sher. A.Kesner was in contact with Sherfromtime to timeduringthis periodHe waswell aware ofF & K's hiring of temporarydrivers long beforehe complainedto Local 705. Onthis basis alone, andquite apartfrom the merits, the 12-man board acted well withinthe limits ofordinaryfairnessin disposing of the A Kernermatter. TRUCK DRIVERS,OIL DRIVERS,LOCAL 705Act.The earlierAssociatedcase, involving both theRespondent and a charging party herein, is one of a legionof authorities which might be cited for this proposition.When a union merely threatens such action for reasonsrelated to union membership, when it threatens or takessuch action in reprisal for the filing of charges or the givingof testimony under the Act, such conduct violates Section8(b)(1)(A) of the Act. The complaint herein lodges suchallegations against the Respondent.An essential element of a violation of Section 8(b)(2) isthat a union must have attempted to cause what would bea violation of Section 8(a)(3) for an employer to do.RetailClerks Local 1357 (Lit Brothers),192 NLRB 1171. Thenecessary causal connection between a union's attemptand an employer's act can be found where an exclusivehiring agreement, arrangement, or practice,existsbetweena union and an employer pursuant to which an applicant isfrozen out of the hiring process through a denial of the useof the hiring hall. Where, as here, a contract requires onlythat the employer give the union an equal opportunity withother sources to provide it with job applicants, an 8(b)(2)violationmust be founded on something more than thecontract, sincesuch a contract, by its terms, provides for anonexclusivehiring hall.BirdTrucking and CartageCompany,167 NLRB 626.The General Counsel asserted at the outset of thehearing the existence of an exclusive hiring arrangementwith Local 705, though he did not specify whether thearrangement was industrywide in the Chicago area, orwhether it was confined to a limited number of truckingcompanies for whom L. Kesner had worked. However,evidence to support his contention in either regard simplydid not come forth, L. Kesner testified that, despite his lackof membership in Local 705, he was frequently referred tojobs with unionized carriers in 1971 and 1972, even thoughhis attempts to secure membership in the Local met withrepeated rebuffs. He recited a list of unionized carriers whohad employed him in the summer of 1972, after he hadfiled charges in theAssociatedcase and while that case wasat the hearing stage. However, after he had filed charges inthe Associatedcase, and after the trial of the case wascompleted in late summer of 1972, he claims he waslargely, though not entirely, refused employment by certainnamed union carriers when he made individual applica-tions for work at their respective places of business. At notime within the 10(b) period did he ever apply to Local 705for referral. He therefore argues that the fact, if it be a fact,thatafterSeptember 1, 1972, five unionized carriersrefused him employment without Local 705 referral slipwhereas previously they had no such requirement consti-tutes an attempt by Local 705 to cause these carriers not tohire him for discriminatory reasons.24 He admitted thatone unionized carrier, Farquahar, hired him both before24 Severalmanagerialwitnesses from one unionized carrier, TuckerFreight Lines, gave varying testimony concerning their practice in hiringnonunion drivers. One said that the company practice at Tucker was thatTucker did not clear drivers with Local 705 before they were hired Anothersaid that Tucker hired drivers off the street as well as from the Local 705hiring hall, but that Tucker did not normally hire applicants who did notpossess a Local 705 card. He also said that Tucker employed twomoonlighting Chicago policemen as drivers, although Union Agent Al Ceasasked that thetwo moonlighters not he employed as drivers. A third truckerwitness saidthat he frequently calls the union hall for drivers, since it not307and after the end of the trial of theAssociatedcase.Histestimony as to other named employers who refused himemployment was impeached by a pretrial affidavit whichconflicted with his testimony on the stand.His partisanshipwas strident and his memory selective.Accordingly, Idiscredit his testimony relative to the named carriers fromwhom he assertedly sought employment within the 10(b)period and who turned down because of a new companypractice or policy which required a Local 705 referral slip.Even if believed,such testimony at best draws intoquestion the hiring practices of certain companies and doesnot establish,by a preponderance of the evidence,that theRespondent union in this case "attempted to cause" saidcompanies to impose such a requirement.Moreover, theuse of September 1, 1972, as a"before-and-after" date forthe purpose of supporting an inference ofattempts by theRespondent to causeEmployersto layoffL.Kesner iswithout merit.L.Kesner filed charges in theAssociatedcase on May 4,1972. If discrimination were caused by theUnion owing either to nonmembership or to L.Kesner'sact in filing a charge, May 4 would be a more significant"before-and-after"date by which to measure discriminato-ryactions.Yet after this date, by L. Kesner's owntestimony,he was repeatedly employed by unionizedcarrierswho hired him without demanding a Local 705referral slip.IfL.Kesner experienced difficulty in the fallof 1972 in obtaining employment as a truckdriver, it mightwell have been because,as Judge Powell pointed out in theAssociatedcase,25 he was having difficulty passing employ-er road tests as a city driver. Any other reason would beequally as speculative on the state of this record.L.Kesner testified in this record that he had frequentlybeen referredby Local 705for employment despite his lackofmembership therein.Hence,the thrust of any threatsmade by Union agents at this time to his brother withrespect to efforts to deny L. Kesner employment mustnecessarily relate to the L. Kesner efforts to seek redressunder the Act in theAssociatedcase.L. Kesner's testimonyin this record that Local 705 frequently referred him foremployment precludes any general reliance upon therecord in any other case to support a finding herein ofdiscrimination based upon his lack of union membership.I credit A.Kesner's testimony that, on October 18, Heimsaid,in relation to the L.Kesner charge in theAssociatedcase,that he was stopping L. Kesner from working andthat he would not drive a truck again if Heim had to breakhis arms and legs. I also credit A.Kesner's recital ofremarks made on December26 byLouis Fina that theUnion,through its health and welfare records,knew whereL.Kesner was working and that it would stop him fromworking.These statements were communicated to L.Kesner by A. Kesner. As these statements were madeonly is convenient,but he has the assurance that anyone dispatched fromthe hall is both qualified to drive company equipment and has also passedcertainmedical examinations required of drivers by Federal regulations Healso testified that drivers are hired from time to time who are not dispatchedfrom the Local 705 hall Such conflicting evidence does not support afinding of an exclusive hiring arrangement between Local 705 and TuckerFreight Lines,and has no bearing on Local 705's relationship with any othercarter25Associated Transport,et a! supra 308DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin the period of limitations,I conclude that the Unionthereby violatedSection 8(b)(1)(A) of the Act.5.Threats to A. Kesner relating to access to thefiling of charges or giving testimony under the ActOn August 29, 1972, when A. Kesner went to the unionhall to participate in another first-step meeting on hisgrievance, he was asked by Desmyter, in the context ofsome coercive hollering at him by various business agents,whether he was going to testify in his brother's case whichwas being heard at that time. Heim also said to A. Kesneron this occasion that, if he gave any information to theLabor Board in regard to the L. Kesner case or if he talkedto anyone about it, Heim would kill him. On October 18, atthe Union hall, when A. Kesner threatened to go to theBoard if his grievance was not heard, Ray Kolb told him tositdown and shut up, "or I'll knock you on your ass.You're not going anywhere. You're not going to no laborboard." I credit A. Kesner's account of these incidents, allofwhich occurred within the period of limitations.Accordingly, I conclude that they constitute a violation onthe part of the Respondent of Section 8(b)(1)(A) of theAct.Upon the basis of the above-findings of fact and uponthe entire record in this case considered as a whole, I makethe following:CONCLUSIONS OF LAW1.Respondent Truck Drivers, Oil Drivers and FillingStation and PlatformWorkers Union Local No. 705,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.2.Foster and Kleiser, Inc.,Metromedia, Inc., andAssociated Transport, Inc., and each of them, are employ-ers engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.At all times material herein, Louis F. Peick, BrunoFillipini,JosephDesmyter, Louis Fina, Donald Heim,Harold Henkle, Peter W. Janopoulos, Raymond Kolb,AlbertCeas, and each of them, were agents of theRespondent, for whose acts and conduct the Respondentwas and is legally responsible.4.By threatening Aaron Kesner and Louis Kesner withreprisalsbecause they filed charges or gave testimonyunder the Act, and by threatening L. Kesner with loss ofemployment because he is not a member of the Local 705,Respondent committed unfair labor practices in violationof Section 8(b)(1)(A) of the Act. Said unfair labor practiceaffects commerce within the meaning of Section 2(6) and(7) of the Act.REMEDYIf a meaningful remedy is to be given in this case, oneshould also reflect upon theAssociatedcase which has gonebefore. In that case, the Board found that the Respondentherein violated Section 8(b)(1)(A) and (2) of the Act, bycausing an employer to terminate L. Kesner and to refuseto rehire him thereafter because of his lack of membershipin Local 705. The facts of that case arose in the spnng of1972.The case was litigated in the summer of 1972. Abroad. order against Local 705, prohibiting all sinularviolations of Section 8(b)(I)(A) and (2) with regard to L.Kesner or all other employees, was entered by the Boardon May 23, 1973. On the record of this case, as well as in itsbrief to me, Local 705 indicated that it would not complywith this order. As of August 14, 1973, petition forenforcement thereof had yet been filed.On the record in this case, L. Kesner, among others, wasasked what he desired in this case by way of a remedialorder. On July 5, 1973, he replied "I believe the Board atWashington should make as broad an order as possible... that the Union shall stop, desist and take no furthersteps to prevent my brother or I from working, or if we dogain full employment, that the Union not interfere." L.Kesner's principal complaint is that he is still seekingmeaningful relief for a violation of the Act by Local 705,which arose in the spring of 1972. The relief the GeneralCounsel seeks in this case as to L. Kesner will merely add apostscript to another unenforced and will provide L.Kesner cold comfort indeed unless that order is enforced.Hence, I recommend that the Board move promptly toenforce its order in theAssociatedcase.It is important that not only to L. Kesner but A. Kesnerand all others similarly situated in the trucking industry inthe Chicago area be assured free and untrammeled accesstotheprocessesof the Board. Accordingly, I willrecommend a cease-and-desist order to this effect againstLocal 705. It appears quite clearly from this record that theinvoking of legal processes by union members and othersoffends against a deep-seated union ethic and provokes, onthe part of union officialdom, sharp hostility and resent-ment. In order that all members of Local 705 may bereminded that their rights under the Act include free accessto the Board, I will recommend that a Board notice to thiseffect not only be posted at the union office, but that it bepublished by the Respondent, either in a union newspaperor magazine by which Respondent normally communicateswith its membership, or through publication in a dailynewspaper of general circulation in theMetropolitanChicago area, in the same manner that legal notices aregenerally given.Normally the publication of a Boardnotice other than by posting is not necessary, becauseposting usually serves to give adequate notification to allwho have been adversely affected by the illegal conductwhich the Board seeks to suppress. However, publicationof an order or notice is a commonplace requirement foundin statutes enacted in other areas of the law includingstatutes in effect in the State where the unfair laborpractices in this case occurred.26 I see no other practicalway of adequately informing 25,000 union members whoare employed and reside throughout a large metropolitanarea, and who, in the normal course of their business, willnever have the occasion to check a bulletin board on the26 See,for example,the provisions of Illinois Revised Statutes,1969against real property of an absentee owner(art. 11, sec 22); or publicationedition, relating to publication of the notice to creditors of an estate inagainst a nonresident to obtain service of process under the Illinois "long-probate (art 3, sec 194); or to the publication of an attachment leviedarm" statute (art. 110, sec. 15) TRUCK DRIVERS,OIL DRIVERS,LOCAL 705fifth floor of the building on South Ashland Avenue whereLocal 705 maintains its offices.Upon the foregoing facts, conclusions of law, and therecord of this case considered as a whole, and pursuant toSection 10(c) of the Act, I hereby make the followingrecommended:ORDER27Respondent Truck Drivers, Oil Drivers, Filling Stationand Platform Workers Union Local No. 705, InternationalBrotherhood of Teamsters, Chauffeurs.Warehousemenand Helpers of America, and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from restraining or coercing, in anyway or by any means, its members or the employees of anyemployer engaged in commerce, because said persons havefiled charges or given testimony under the Act or becausesaidpersons are not members of Respondent TruckDrivers, Oil Drivers, Filling Station and Platform WorkersUnion Local No. 705, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedin Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:2r In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.309(a) Post at its office copies of the attached notice marked"Appendix."28 Copies of said notice, to be furnished bythe Regional Director for Region 13, shall, after being dulysigned by a representative of the Respondent, be postedimmediately upon receipt thereof, and shall be maintainedby it for a period of 60 consecutive days thereafter, inconspicuous places, .including all places where notices tomembers are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(b)Within 45 days after receipt of a copy of the attachednotice marked "Appendix" from the Regional Director ofRegion 13, publish a copy of the same, after it is dulysignedby a representative of the Respondent, in anewspaper, magazine, or other periodical published by theRespondent by which it regularly communicates with itsmembership, or, at the option of the Respondent, publish acopy of the same, after it is duly signed by a representativeof the Respondent, once a week for 3 consecutive weeks ina daily newspaper of general circulation in the Metropoli-tan Chicago area.(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IFURTHER RECOMMEND that, in all other respects, theamended consolidated complaints herein be dismissed.es In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."